DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to the previously filed claim interpretation and 35 U.S.C. 103 claim rejections have been fully considered and are persuasive.  The claim rejections and the interpretation under 112(f) have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arne Hans on 2/11/2022.
The application has been amended as follows: 
Claim 1 – in line 2, after “the needle assembly”, remove “(10)”.
Claim 1 – in lines 5-6 remove the “and” after “the proximal end portion”, begin a new line after “the proximal end portion”, and add: “a second curved portion arranged between the first curved portion and the distal end portion, the second curved portion having a lower curvature than the first curved portion, and”.
Claim 9 – remove this claim.
REASONS FOR ALLOWANCE
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 filed on 11/22/2021 could either not be found or was not suggested in the prior art of record.
	With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a second curved portion arranged between the first curved portion and the distal end portion, the second curved portion having a lower curvature than the first curved portion, in combination with the other limitations of the independent claim.
	The closest prior art is Breznock (US Patent 6,638,253 B2), which discloses a needle assembly (see Fig. 1) for relieving a pneumothorax and/or a hemothorax (abstract), the needle assembly (Fig. 1) comprising: a cannula (10), the cannula (10) comprising a distal end portion (end near 20) comprising a cutting end (46 in Fig. 3B, note that the claim language does not require the cutting end to be directly integrated with the distal end portion) for puncturing a thoracic cavity wall (46 is capable of puncturing a thoracic cavity wall), a proximal end portion (12 in Fig. 1) for removing fluid or gas from a thoracic cavity (col. 2, lines 29-32), a first curved portion (col. 10, lines 21-25: “the cannula tip may be made to bend in a controlled direction in the area of increased flexibility”, the claim language does not require that the curved portion be rigid or fixedly curved) between the distal end portion (end near 20) and the proximal end portion (12), and an intermediate portion (portion between 16 and 18) between the first curved portion (col. 10, lines 21-25) and the proximal end portion (12), wherein the needle assembly (10) is characterized in that it further comprises: a first fixing bulge (18) arranged between the distal end portion (end ) and the intermediate portion (portion between 16 and 18), wherein an outer diameter of the cannula (10, diameter of 22) at the first fixing bulge (18) is increased with respect to the diameter of the intermediate portion (portion between 16 and 18), said first fixing bulge (18) being arranged such as to be placed at or close to the inner surface of the thoracic cavity wall (intracorporeal inflation balloon 18, emphasis added) when the cannula (10) is inserted for relieving the pneumothorax, such as to prevent or reduce the risk that the cannula inadvertently slides out of its inserted position (col. 6, lines 57-58).
	However, Breznock fails to disclose a second curved portion arranged between the first curved portion and the distal end portion, the second curved portion having a lower curvature than the first curved portion. Furthermore, the prior art of record does not suggest any motivation to modify the Breznock disclosure to arrive at these features. In particular, there is no motivation for the second curved portion to specifically have a lower curvature since the device of Breznock is routed over a guidewire (see col. 3, lines 19-27) to guide it into place, and would not require the second lower curvature to control its insertion path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771         

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771